On Application for Rehearing.
Both appellants and appellees have filed applications for a rehearing in the above eases. '
In relation to the application of appellee we will leave the amount of attorneys’ fees to be fixed in the insolvent proceedings. We are not in the possession of sufficient facts to definitely ascertain the amount. The costs and privilege will of course be fixed as now established by law.
The provisional syndic asks for an amendment of the judgment releasing the insolvent debtor from paying costs of appeal.
*1081Without granting a rehearing we will amend the judgment in this respect.
It is therefore ordered that the decree heretofore rendered be amended so as to assess the costs of appeal to the appellees. In all other respects it will remain undisturbed.
Rehearing refused.